                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION – FLINT

In re:                                                   Case No. 20-30233-jda
                                                         Chapter 7
GIZA, DONALD J.,                                         Hon. Joel D. Applebaum

                      Debtor.
___________________________________/

  TRUSTEE’S MOTION TO SELL REAL PROPERTY FREE AND CLEAR OF LIENS
   PURSUANT TO 11 U.S.C. §363(f) AND TRANSFERRING LIENS TO PROCEEDS

          The Chapter 7 Trustee, by and through her counsel, Collene K. Corcoran, hereby

   files this Motion to Sell Real Property located at 2566 Bullard Road, Hartland,

   Michigan 48353, free and clear of liens with all liens transferring to the proceeds of the

   sale pursuant to 11 U.S.C. § 363(f), Bankruptcy Rules 2002 and 6004 and LBR 6004-1.

   In support of the Motion, the Trustee states as follows:


          1.    On January 31, 2020, the D ebtor filed his voluntary Chapter 7 case.

          2.    Collene K. Corcoran was appointed the Chapter 7 Trustee in this case.

          3.    On Schedule A, the Debtor listed real estate located at 2566 Bullard, Hartland,

          Michigan 48353 (the “Real Estate”) with a listed value of $275,000.00, having the

          following legal description:

           Property located in the Township of Hartland, County of Livingston, State of Michigan, described as
           follows:

            Lot(s) 4, Bullard Lake Woods Subdivision, according to the recorded plat thereof, as recorded in Liber
            11 of Plats, Page 37.

               Tax Id Number: 08-23-102-004, commonly known as 2566 Bullard Road




  20-30233-jda       Doc 50      Filed 10/26/20         Entered 10/26/20 15:20:39             Page 1 of 10
   5.    On Schedule D, the Debtor listed three debts on the Real Estate, the first mortgage to

   Specialized Loan Servicing in the amount of $188,268.00, the second mortgage to Suntrust

   Bank in the amount of $33,802, and the third mortgage owed to U.S. Small Business

   Administration in the amount of $26,925.00.

   6.     On March 17, 2020, the first secured creditor Specialized Loan Servicing, LLC

   obtained an Order Granting Relief from the Automatic Stay which allowed the creditor to

   pursue its federal and state rights concerning foreclosure.

   7.     The Trustee employed a BK Global Real Estate Services and Auction.com and 3 Tier

   Real Estate LLC as listing agent to sell the Real Estate, which Order approving employment

   was entered by the Court on June 24, 2020.

   8.     The winning bid from the auction of the Real Estate was in the amount of

    $238,354.00, which was accepted subject to approval of the Bankruptcy Court.

   9.     This sale is a short sale, approved by the first lender Specialized Loan Servicing, who

    will receive less than it is owed, including the funds owed to the listing agent, back taxes,

    closing costs and pro-rated taxes, and the carve out of funds to the estate.

   10.    Therefore, there will be insufficient funds to pay the two junior lienholders from this

    sale, and any junior mortgage holders and other liens on the Real Estate will be extinguished

    and discharged, and will be subordinated to general unsecured status if those creditors file

    a timely proof of claim with the Court and if those claims are allowed.

   11.    In addition, due to the short sale, because the creditor is accepting less than the

    amount it is owed, the Debtor is not entitled to his exemption in the Real Estate pursuant to

    Brown v. Ellmann (In re Brown), 851 F.3d 619 (6th Cir. 2017).

   12. Pursuant to this Court’s Order entered on August 11, 2020, Specialized Loan Servicing

   has agreed to pay the estate a carve out in the amount of Five Percent (5%) of Winning Bid

20-30233-jda    Doc 50      Filed 10/26/20     Entered 10/26/20 15:20:39           Page 2 of 10
        plus the Listing Agent’s Commission which funds shall be administered by the Trustee

        according to the priorities of the Bankruptcy Code.

        13. Bankruptcy Code Section 363(f) provides as follows:


   (f) The trustee may sell property under subsection (b) or (c) of this section free and clear of
   any interest in such property of an entity other than the estate, only if—

   (1) applicable nonbankruptcy law permits sale of such property free and clear of such
   interest;
   (2) such entity consents;
   (3) such interest is a lien and the price at which such property is to be sold is greater than
   the aggregate value of all liens on such property;
   (4) such interest is in bona fide dispute; or
   (5) such entity could be compelled, in a legal or equitable proceeding, to accept a money
   satisfaction of such interest.


        14.   The Trustee can satisfy Code §363(f) regarding the mortgage liens because the first

secured creditor is accepting less than the amount owed and the estate is receiving a carve out

in the amount of 5% of the winning bid plus the listing agent commission for unsecured

creditors (the “Carve Out Funds”).

        15.    The real estate commission will not be paid by the Bankruptcy Estate from its Carve

Out Funds but will be paid by the secured creditor pursuant to this Court’s Order dated June 24,

2020.

        16.    The Trustee is requesting approval of the sale of the Real Estate to the buyer in the

amount of $238,354.00.

        17.    The Trustee is selling the Real Estate “as is”, with no warranties of any kind

except for warranty of title, and will provide a Trustee’s deed at closing.

        18.   The Trustee proposes to sell the Real Estate free and clear of all liens, with all liens

transferring to the proceeds of the sale; however, because this is a short sale, the first mortgage

holder Specialized Loan Servicing LLC agrees to accept less than the amount it is owed, and


 20-30233-jda        Doc 50     Filed 10/26/20     Entered 10/26/20 15:20:39         Page 3 of 10
      the junior lienholders will not be paid any secured funds from the sale proceeds, but

shall have an unsecured claim for the amounts owed provided that they file a timely claim

and it is allowed by this Court.

      19.    The Trustee believes the sale is in the best interests of creditors because creditors

 will be paid from the Carve Out Funds according to the priorities set forth in the Bankruptcy

 Code.


         WHEREFORE, the Chapter 7 Trustee, Collene K. Corcoran, respectfully requests that

this Court enter an Order authorizing the sale under the terms proposed herein.


                                                     Respectfully submitted,

Dated: October 26, 2020
                                                     /s/ Collene K. Corcoran
                                                     Collene K. Corcoran (P41500)
                                                     Attorney for Chapter 7 Trustee
                                                     PO Box 535
                                                     Oxford, MI 48371
                                                     (248) 969-9300
                                                     trusteecorcoran@gmail.com




  20-30233-jda     Doc 50     Filed 10/26/20     Entered 10/26/20 15:20:39         Page 4 of 10
                                       UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF MICHIGAN
                                           SOUTHERN DIVISION – FLINT

     In re:                                             Case No. 20-30233-jda
                                                        Chapter 7
     GIZA, DONALD J.,                                   Hon. Joel D. Applebaum

                      Debtor.
___________________________________/

   ORDER GRANTING TRUSTEE’S MOTION TO SELL REAL PROPERTY FREE AND CLEAR
    OF LIENS PURSUANT TO 11 U.S.C. §363(f) AND TRANSFERRING LIENS TO PROCEEDS


         This matter having come before the Court on the Trustee’s Motion to Sell Real Property of the

  Debtors Free and Clear of Liens Pursuant to 11 U.S.C. §363(f) and Transferring Liens to Proceeds and there

  being no objection to the Motion or all objections being resolved;

         IT IS ORDERED that the Trustee is authorized to sell the real property located at 2566 Bullard

  Road, Hartland, Michigan 48353 (the “Real Estate”), free and Clear of All Liens pursuant to 11 U.S.C. §363(f),

  for the gross amount of $238,354.00, said property legally described as follows:

          Property located in the Township of Hartland, County of Livingston, State of Michigan, described as follows:
           Lot(s) 4, Bullard Lake Woods Subdivision, according to the recorded plat thereof, as recorded in Liber 11 of Plats, Page 37.

              Tax Id Number: 08-23-102-004, commonly known as 2566 Bullard Road



         IT IS FURTHER ORDERED that the sale is “AS IS,’ with no warranties provided except as to title,

and the Trustee shall provide a Trustee’s Deed to the buyer at closing.

         IT IS FURTHER ORDERED that Specialized Loan Servicing, LLC, the first mortgage holder,

has consented to be paid less than the full mortgage balance it is owed and has consented to this sale.

         IT IS FURTHER ORDERED that the estate shall receive Five Percent (5%) of the winning bid

amount or $11,917.70 plus the listing agent’s commission (the “Carve Out Funds”) which funds will be used

to pay creditors according to the priorities of the Bankruptcy Code.




          20-30233-jda        Doc 50       Filed 10/26/20        Entered 10/26/20 15:20:39              Page 5 of 10
         IT IS FURTHER ORDERED that all junior liens and mortgages on the Real Estate are

extinguished with respect to the Real Estate and they shall not assert a secured claim on the Carve Out Funds

received by the estate, but are subordinated to general unsecured claim status for any amounts owed provided

they file a timely unsecured claim, and all junior mortgages and liens are deemed discharged.




          20-30233-jda      Doc 50     Filed 10/26/20     Entered 10/26/20 15:20:39        Page 6 of 10
                                                    UNITED STATES BANKRUPTCY COURT
                                                     EASTERN DISTRICT OF MICHIGAN
                                                        SOUTHERN DIVISION – FLINT

    In re:                                                           Case No. 20-30233-jda
                                                                     Chapter 7
      GIZA, DONALD J.,                                               Hon. Joel D. Applebaum

                          Debtor.
___________________________________/
Debtor’s address: PO Box 617, Kensington, MD 20895
Last 4 digits of SSN: xxx5212
                                                NOTICE OF TIME TO RESPOND TO
                  TRUSTEE’S MOTION TO SELL REAL PROPERTY FREE AND CLEAR OF LIENS PURSUANT TO
                                   11 U.S.C. §363(f) AND TRANSFERRING LIENS TO PROCEEDS

            The Chapter 7 Trustee, Collene K. Corcoran, has filed papers with the Court to sell the debtor’s real property located
 at 2566 Bullard Road, Hartland, Michigan 48353, free and clear of liens, with all liens to attach to the proceeds of the sale, except
 that the first lienholder Specialized Loan Servicing, LLC, has agreed to accept less than the amount it is owed from the short sale. All junior
 liens and mortgages will be discharged, and their claims will be subordinated to general unsecured claim status for any amounts owed
 provided that they file a timely allowed claim with the Court. The sale is a cash sale, with no warranties or representations of any kind
 except as to title. The purchase price is $238,354.00. The estate shall receive a carve out amount of 5% of the winning bid
 plus the listing agent commission which funds will be distributed according to the priorities set forth in the Bankruptcy Code.
 The Trustee believes this sale is in the best interest of creditors.
            Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you have
 one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one).
            If you do not want the court to authorize the Trustee’s Motion to Sell Real Property Free and Clear of Liens, or if you
 want the Court to consider your views on the motion, within 21 days after service of this Notice, you or your attorney must:
                                                                                         1
  1. File with the Court a written response or an answer, explaining your position at:
                                                      United States Bankruptcy Court
                                                          226 West Second Street
                                                               Flint, MI 48502
 If you mail your response to the Court for filing, you must mail it early enough so the Court will receive it on or before the date
 stated above. All attorneys are required to file pleadings electronically.
 You must also mail a copy to:
 Collene K. Corcoran, Trustee
 PO Box 535
 Oxford, MI 48371
 2. If a response or answer is timely filed and served, the clerk will schedule a hearing on the motion and you will be
      served with a notice of the date, time and location of the hearing.
 If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief sought in the
 Motion, and may enter an order granting the relief.

Dated: October 26, 2020                                                             Respectfully submitted,

                                                                                        /s/ Collene K. Corcoran
                                                                                        Collene K. Corcoran (P41500)
                                                                                        Attorney for Chapter 7 Trustee
                                                                                        PO Box 535
                                                                                        Oxford, MI 48371
                                                                                        (248) 969-9300
                                                                                        trusteecorcoran@gmail.com

                 1
                     Response or answer must comply with F.R.Civ.P. 8(b), (c) and (e)


             20-30233-jda             Doc 50         Filed 10/26/20             Entered 10/26/20 15:20:39                Page 7 of 10
                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION – FLINT
      In re:                                     Case No. 20-30233-jda
                                                 Chapter 7
      GIZA, DONALD J.,                           Hon. Joel D. Applebaum

                      Debtor.
___________________________________/



                                            PROOF OF SERVICE

           I certify that on October 26, 2020, I electronically filed the TRUSTEE’S MOTION TO SELL
     REAL PROPERTY FREE AND CLEAR OF LIENS AND TRANSFERRING LIENS TO
     PROCEEDS, PROPOSED ORDER, NOTICE OF TIME TO RESPOND TO TRUSTEE’S MOTION
     TO SELL REAL PROPERTY AND PROOF OF SERVICE with the Clerk of the Court using the
     ECF system which will send notification of such filing to the following:

     Office of the United States Trustee
     paul.randel@usdoj.gov

     Charles J. Schneider
     notices@cschneiderlaw.com


     and I hereby certify that on October 26, 2020, I have mailed by U.S. Postal Service the NOTICE OF
     TIME TO RESPOND TO TRUSTEE’S MOTION TO SELL REAL PROPERTY FREE AND
     CLEAR OF LIENS to the following parties:

     all those on the attached matrix
     via first class US mail, postage prepaid.

                                                   /s/ Collene K. Corcoran
                                                   Collene K. Corcoran (P41500)
                                                   PO Box 535
                                                   Oxford, MI 48371
                                                   (248) 969-9300
                                                   trusteecorcoran@gmail.com




               20-30233-jda     Doc 50     Filed 10/26/20   Entered 10/26/20 15:20:39   Page 8 of 10
Label Matrix for local noticing                       (p)BANK OF AMERICA                                   Bank Of America, N.a.
0645-4                                                PO BOX 982238                                        4909 Savarese Circle
Case 20-30233-jda                                     EL PASO TX 79998-2238                                Tampa, FL 33634-2413
Eastern District of Michigan
Flint
Mon Oct 26 15:15:05 EDT 2020
Consumers Energy                                      DTE Energy                                           DTE Energy
PO Box 740309                                         One Energy Plaza, 2120 WCB                           P.O. Box 740786
Cincinnati, OH 45274-0309                             Lower Level                                          Cincinnati, OH 45274-0786
                                                      Detroit, MI 48226-1221


Ditech Financial Llc                                  Gmac Mortgage                                        (p)JPMORGAN CHASE BANK N A
Po Box 6172                                           3451 Hammond Ave                                     BANKRUPTCY MAIL INTAKE TEAM
Rapid City, SD 57709-6172                             Waterloo, IA 50702-5300                              700 KANSAS LANE FLOOR 01
                                                                                                           MONROE LA 71203-4774


Portfolio Recov Assoc                                 Santander Consumer Usa                               Specialized Loan Servi
120 Corporate Blvd Ste 100                            Po Box 961211                                        8742 Lucent Blvd
Norfolk, VA 23502-4952                                Fort Worth, TX 76161-0211                            Highlands Ranch, CO 80129-2386



Suntrust Bank                                         Suntrust Bank/cc 510                                 U.S. Small Business Admin.
Po Box 85526                                          Po Box 85526                                         2 North 20th
Richmond, VA 23285-5526                               Richmond, VA 23285-5526                              Birmingham, AL 35203-4002



Charles J. Schneider                                  Collene K. Corcoran                                  Donald J. Giza
39319 Plymouth Rd.                                    P.O. Box 535                                         PO Box 617
Suite 1                                               Oxford, MI 48371-0535                                Kensington, MD 20895-0617
Livonia, MI 48150-1064




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank Of America                                       Jpmcb Card
Po Box 982238                                         Po Box 15369
El Paso, TX 79998                                     Wilmington, DE 19850




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u) Specialized Loan Servicing, LLC                   (u)Patrick Butler                                    (u)Tracie Peltier



                    20-30233-jda        Doc 50       Filed 10/26/20           Entered 10/26/20 15:20:39            Page 9 of 10
End of Label Matrix
Mailable recipients   17
Bypassed recipients    3
Total                 20




                 20-30233-jda   Doc 50   Filed 10/26/20   Entered 10/26/20 15:20:39   Page 10 of 10
